Citation Nr: 0521592	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-15 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether there is clear and unmistakable error in the November 
1989 rating decision that found no new and material evidence 
to reopen the veteran's claim for service connection for a 
seizure disorder as due to a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel





INTRODUCTION

The veteran had active service from July 1977 to July 1981.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The case returns to the Board following a remand to the RO in 
November 2003. 


FINDINGS OF FACT

1.  The RO denied service connection for a seizure disorder 
as due to a head injury in a November 1986 rating decision 
and confirmed that denial in a January 1987 rating decision; 
the veteran did not initiate an appeal of either decision.

2.  In a November 1989 rating decision, the RO found no new 
and material evidence to reopen the claim for service 
connection for a seizure disorder as due to a head injury; 
the veteran did not initiate an appeal of this decision.  

3.  There is no showing that, at the time of the November 
1989 rating decision, either the correct facts known at the 
time were not before the adjudicator or the law then in 
effect was incorrectly applied.  


CONCLUSION OF LAW

There is no clear and unmistakable error in the November 1989 
rating decision that found no new and material evidence to 
reopen the veteran's claim for service connection for a 
seizure disorder as due to a head injury.  38 C.F.R. § 
3.105(a) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004), are not applicable to claims alleging clear and 
unmistakable error in prior VA decisions.  See Parker v. 
Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2004).

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable. Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 
11 Vet. App. at 214; Russell, 3 Vet. App. at 313.     

Historically, the RO originally denied service connection for 
a seizure disorder as due to a head injury in a November 1986 
rating decision and confirmed that denial in a January 1987 
rating decision.  The RO essentially found that because of 
pre-service head injuries, post traumatic seizure disorder 
could not be linked to service.  The veteran did not appeal 
either rating decision.  In May 1989, the veteran petitioned 
to reopen the claim.  In the November 1989 rating decision at 
issue, the RO did not find new and material evidence to 
reopen the claim.  The veteran did not initiate an appeal of 
this decision.    

In his January 2001 claim, the veteran specifically alleges 
that the November 1989 rating decision contains clear and 
unmistakable error because (1) the RO failed to consider July 
1989 VA medical evidence that diagnosed the veteran as having 
post-traumatic seizure disorder and (2) the RO then failed to 
properly apply the presumption of soundness in conjunction 
with the July 1989 VA medical evidence.  

With respect to the veteran's first contention, the Board 
observes that the July 1989 VA medical record in question, a 
hospitalization discharge summary, was before the RO at the 
time of the November 1989 rating decision and was listed in 
the rating decision among the evidence considered.  To the 
extent the veteran may be asserting clear and unmistakable 
error in the RO's failure to specifically discuss the 
information in the July 1989 VA discharge summary, the Board 
notes that such discussion is not required.  Specifically, 
ROs were not required to include a summary of the evidence 
considered in their rating decisions until February 1990, 
such that silence in a final rating decision made before 
February 1990 cannot be taken as showing a failure to 
consider evidence of record.  Eddy v. Brown, 9 Vet. App. 52, 
58 (1996) (citing 38 U.S.C. § 5104(b) and Veterans' Benefits 
Amendments of 1989, Pub. L. No. 101-237, § 115, 103 Stat. 
2062, 2066 (1989)).  Therefore, the mere fact that the RO did 
not discuss a medical report in its rating decision does not 
make it manifest that it did not consider that report. Id.  

To the extent the veteran may be asserting clear and 
unmistakable error in the RO's failure to accept the July 
1989 VA discharge summary as new and material evidence, such 
an argument is tantamount to nothing more than disagreement 
with the manner in which the RO weighed or evaluated the 
evidence, which does not amount to a claim of clear and 
unmistakable error.  Baldwin, 13 Vet. App. at 5; Shockley, 11 
Vet. App. at 214; Russell, 3 Vet. App. at 313.

As for the veteran's allegation that the RO failed to 
properly apply the presumption of soundness, the Board 
emphasizes that this portion of the argument is wholly 
dependent upon prevailing on the new and material evidence 
portion of the claim.  That is, unless and until the RO found 
new and material evidence and reopened the claim, it had no 
reason to apply the presumption of soundness.  Therefore, 
because the RO did not find new and material evidence, 
failure to discuss or apply the presumption of soundness in 
the November 1989 rating decision does not constitute clear 
and unmistakable error.  Grover, 12 Vet. App. at 112; 
Russell, 3 Vet. App. at 313-14.  

In conclusion, the Board finds no clear and unmistakable 
error in the November 1989 rating decision that found no new 
and material evidence to reopen the veteran's claim for 
service connection for a seizure disorder as due to a head 
injury.  38 C.F.R. § 3.105(a).  The appeal is denied.  





ORDER

There is no clear and unmistakable error in the November 1989 
rating decision that found no new and material evidence to 
reopen the veteran's claim for service connection for a 
seizure disorder as due to a head injury.  The appeal is 
denied. 



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


